Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/26/2022 has been entered. Claims 1-3, 5, 7-13 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/12/2022.   
Note that applicant discussed that the allowable subject matter of claim 4 has been incorporated into claim 1 and claim 13 includes the allowable subject matter of claim 6 (see page 5 of Remarks). However, amended claim 1 includes the previously allowable subject matter of claim 6 and new claim 13 includes the previously allowable subject matter of claim 4. 

Reasons for Allowance
Claims 1-3, 5, and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim 1 includes previously allowable limitations of claim 6 and thus amended claim 1 is deemed allowed. As stated in the Non-Final Rejection filed 04/12/2022 (see pages 12-13), the prior art fails to teach or fairly suggest, alone or in combination, a mirror layer arranged between the waveguide and the photodetector. Claims 2-3, 5, and 7-12 are deemed allowed based on their dependency on claim 1.
Regarding claim 13, claim 13 includes previously allowable limitations of claim 4 and thus claim 13 is deemed allowed. As stated in the Non-Final Rejection filed 04/12/2022 (see pages 11-12), the prior art fails to teach or fairly suggest, alone or in combination, the mirror in the portion of the waveguide that is arranged between the photodetector and the fluorescent sensor layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798